Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 1 of 32 PageID #: 8438



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

        HILLARY LAWSON, KRISTINA HALLMAN,
        STEPHANIE CALDWELL, MOIRA
        HATHAWAY, MACEY SPEIGHT, ROSEMARIE
        PETERSON and LAUREN FULLER,
                                                                      Case No.: 1:17-CV-06404
                                                Plaintiffs,           (BMC)(SMG)

                               -against-

        HOWARD RUBIN, JENNIFER POWERS, and
        the DOE COMPANY,

                                                Defendants.



                         STATEMENT OF UNCONTESTED FACTS
                  PURSUANT TO RULE 56.1 BY DEFENDANT HOWARD RUBIN


             Pursuant to Local Civil Rule 56.1 and this Court’s Individual Practice B.6., and in

    support of his Motion for Summary Judgement, Defendant Howard Rubin submits this statement

    of material facts as to which there is no genuine dispute to be tried. Rubin incorporates by

    reference the 56.1 statement filed by Defendant Powers.

        I.   HILLARY LAWSON AND KRISTINA HALLMAN

             1.      Plaintiffs Hallman and Lawson are long-time friends who, during the relevant

    period, earned a living by posting pictures and videos of themselves, typically in provocative

    outfits and poses, on Instagram and Snapchat, or by modelling, also in provocative ways.1




    1
             Plaintiff Hillary Lawson’s real name is            ; Kristina Hallman’s real name is        ;
             Stephanie Caldwell’s real name is              ; Moira Hathaway’s real name is          ;
             Macey Speight’s real name is                ; Rosemarie Peterson’s real name is                 ,
             and Lauren Fuller’s real name is                . Ex. 111 at 1.


                                                        1
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 2 of 32 PageID #: 8439



    Declaration of Benjamin M. Rose (“Ex.” or “Decl.”) Exs. 1, Hallman Dep. at 32:9-33:14; 2,

    Lawson Dep. at 33:9-34:11; see, e.g., Exs. 3-12.

    A.     Hallman and Lawson Are Introduced to Rubin

           2.      Hallman and Lawson were introduced to Rubin by             Redacted     , a former

    BDSM partner of Rubin’s and an acquaintance of Hallman and Lawson’s. Exs. 13, Redacted Dep. at

    32:23-34:2; 1, Hallman Dep. at 61:12-19.

           3.      After speaking with Redacted, Hallman and Lawson agreed to travel to New York to

    meet Rubin. Exs. 2, Lawson Dep. at 48:16-20; 1, Hallman Dep. at 70:24-72:16.

           4.      On August 17, 2016, Redacted started a group text chat among herself, Hallman,

    Lawson, and Rubin. Exs. 13, Redacted Dep. at 51:5-7; 14 at 203534.2

           5.      In the chat, Rubin texted Hallman and Lawson: “Do u girls know what ur in for??

    😈,” to which Hallman responded “          Redacted      told us the basics but we are definitely

    excited about this.” Ex. 14 at 203534.

           6.      In the chat, Rubin then texted Hallman, Lawson and Redacted: “Its total BDSM.

    Most girls love it and come back for more, but I just like to be upfront about everything.” Ex. 14

    at 203533.




    2
           The parties have entered a Joint Stipulation Regarding the Production of Electronic
           Communications in which they stipulated that certain documents were produced from the phone
           of specific parties and that these documents have been deemed authenticated in satisfaction of
           Rule 901 of the Federal Rules of Evidence. Ex. 112 ¶¶3-11. Unless specified otherwise, all text
           messages referenced in this Rule 56.1 Statement and in the accompanying Memorandum of Law
           in Support of Defendant Howard Rubin’s Motion for Summary Judgment were included within
           the Joint Stipulation Regarding the Production of Electronic Communications. Hallman’s
           telephone number used in her exhibit chats is                   ; Lawson’s telephone number used
           in her exhibit chats is                ; Speight’s telephone number used in her exhibit chats is
                            ; Hathaway’s telephone number used in her exhibit chats is                  ;
           Peterson’s telephone number used in her exhibit chats is                  ; Fuller’s telephone
           number used in her exhibit chats is                  . Id. ¶¶3-8.


                                                       2
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 3 of 32 PageID #: 8440



            7.      Hallman and Lawson responded to Rubin by sending approving emoji’s and

    engaging in flirtatious banter with Rubin over the next few days, including responding “Yes sir”

    to Rubin’s request for “some sexy pics of urselves.” Ex. 14 at 203531-33.

            8.      On August 21, 2016, the day before Hallman and Lawson were to fly to New

    York, Redacted messaged the group in a chat to provide logistical information. Exs. 14 at 203531-

    33; 13, Redacted Dep. 120:2-24.

            9.      Rubin then messaged to say “can’t wait to     Redacted     you tomorrow”;

    Lawson responded, “sounds good to me 💋”; and Hallman and Lawson both stated that they were

    “excited” for the encounter. Ex. 14 at 203531-34.

            10.     Hallman and Lawson understood they would be paid for their meeting and Rubin

    would pay all of their travel expenses. Exs. 2, Lawson Dep. 51:11-52:18; 1, Hallman Dep. at

    67:16-25; 15 (August 2016 texts between Rubin’s assistant, Jennifer Powers, and Lawson).

    B.      Hallman and Lawson’s August 22, 2016 Encounter with Rubin

            11.     Hallman and Lawson arrived on August 22, 2016, and met Jennifer Powers at the

    Manhattan apartment Rubin rented (the “Apartment”). Exs. 14 at 203531-32; 1, Hallman Dep. at

    99:3-101:5, 105:4-12; 2, Lawson Dep. at 71:6-8.

            12.     Powers gave Hallman and Lawson each a copy of the “Confidentiality Agreement

    and Release” (“Release”) to sign. Exs. 1, Hallman Dep. at 105:25-106:10, 108:14-109:21; 2,

    Lawson Dep. at 71:9-74:15; Exs. 16-17.

            13.     The Release stated, among other things: “In return for the payment of an agreed

    upon fee, I have voluntarily agreed to engage in sexual activity with (Rubin) including

    Sadomasochistic (SM) activity that can be hazardous and on occasion cause injury to my

    person”; and “My participation in the Activities is done knowingly. I freely assume all


                                                     3
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 4 of 32 PageID #: 8441



    associated risks. I acknowledge and agree that participation in these Activities carries with it

    certain inherent risks that cannot be eliminated completely.” Exs. 16-17, 40, 44, 98 107.

           14.     Hallman and Lawson each signed the Release. Ex. 16-17; 18 at 3; 1, Hallman

    Dep. at 108:14-109:21; 19, Powers Dep. at 120:21-122:7.

           15.     Hallman and Lawson then met Rubin for drinks and dinner at the rooftop of the

    Viceroy Hotel. Exs. 1, Hallman Dep. at 124:22-125:14; 2, Lawson Dep. at 76:6-8.

           16.     Thereafter, the three returned to the Apartment. Exs. 1, Hallman Dep. at 128:14-

    18; 2, Lawson Dep. at 79:4-12.

           17.     Lawson does not recall anything about this encounter other than that she and

    Hallman changed into black leather outfits, then entered a room with red walls with Rubin, and

    once there, Rubin                                     Redacted

            . Ex. 2, Lawson Dep. at 79:9-81:3, 85:21-89:5; 88:25-89:5.

           18.     Hallman does not know if Rubin had sexual intercourse with Lawson, recalling

    only that Rubin                        Redacted                       . Ex. 1, Hallman Dep. at

    134:3-137:16, 140:17-143:11.

           19.     After the encounter, Rubin paid each woman $5,000 and left the Apartment. Ex.

    1, Hallman Dep. at 135:6-9; 2, Lawson Dep. at 86:13-18, 89:9-90:10.

           20.     Hallman and Lawson stayed the night at the Apartment, Exs. 1, Hallman Dep. at

    145:24-147:20; 2, Lawson Dep. at 89:9-16, returning the next day to Florida, Exs. 1, Hallman

    Dep. at 172:16-19; 2, Lawson Dep. at 94:2-12.

           21.     Before leaving the Apartment, Hallman left a note stating: “Howie Babes, you

    are absolutely insanely Sexy, hot, wild, & Fun! Definitely would love to see you again soon!

    [heart] always, Playmate [Hallman] xoxo.” Ex. 20.



                                                      4
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 5 of 32 PageID #: 8442



           22.       Later that morning, Lawson and Powers texted about the prior night’s sexual

    encounter:

           9:25 AM: [Powers] H[owie] said he had a terrific time, see you again soon! XO
           11:32 AM: [Lawson]: awesome ! Can’t wait �😈 I was hoping he liked me lol
           11:43 AM: [Powers] Who wouldn’t!! ❤
           2:45 PM: [Lawson]: ❤❤

    Ex. 15 at 2-3.

           23.       Lawson also texted Rubin that same day, stating “Yes so much pain lol but fun

    fun fun and had a great time just hanging out w you as well! Although           Redacted


            .” Ex. 14 at 203530.

           24.       Hallman also texted Powers: “I’m great,” “last night was unreal crazy wild fun

    stuff,” “Oh wow,” “Would do that anytime again lol,” and “Soooo much fun.” Ex. 21 at 1-2.

    C.     Hallman’s September 24, 2016 Encounter with Rubin (and Caldwell)

           1.        The immediate recruitment of Caldwell and Caldwell’s failed meeting with
                     Rubin on August 24, 2016

           25.       Almost immediately after returning from their first encounter with Rubin,

    Hallman and Lawson recruited Hallman’s friend, Caldwell, to have consensual BDSM sex with

    Rubin. Ex. 1, Hallman Dep. at 181:11-22, 183:22-184:5; see Ex. 15 at 3.

           26.       Caldwell met Rubin in New York on August 24, 2016; however, they did not

    have sex. See Ex. 14 at 203424.

           27.       After Rubin and Caldwell’s initial meeting, Hallman texted Rubin: “[Caldwell]

    knew what she was in for.” See Ex. 14 at 203424.

           28.       After Rubin and Caldwell’s initial meeting, Lawson texted Powers: “I told her

    [Caldwell] on speaker phone w [Hallman] what to expect lol so she knew.” Ex. 15 at 3.




                                                     5
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 6 of 32 PageID #: 8443



           29.     After Rubin and Caldwell’s initial meeting, Lawson texted Powers: “[G]uess it’s

    not for everyone,” and “I would do it again it was quite the experience lol.” Ex. 15 at 3.

           2.      Hallman’s recruitment of Caldwell in September 2016

           30.     On September 10, 2016, Hallman sent two unsolicited nude photos to Rubin, to

    which Rubin responded by saying, “                   Redacted              ,” and Hallman replied

    “yes sir.” Ex. 14 at 203423-24.

           31.     On September 12, 2016, Rubin said, “                  Redacted

       ”; Hallman responded, “                   Redacted                 .” Ex. 14 at 203423-24.

           32.     On September 19, 2016, Rubin texted Hallman to ask if she wanted to visit New

    York that week. Ex. 14 at 203422.

           33.     Hallman responded shortly thereafter with: “Can u have jenn book the flight

    baby.” Ex. 14 at 203422.

           34.     Hallman and Rubin then discussed in text whether Caldwell should come as well,

    with Hallman stating to Rubin that “[Caldwell] was just a little nervous” and “[Hallman] know[s]

    how to make her feel comfortable.” Ex. 14 at 203421.

           35.     Rubin made clear that he wished to engage in BDSM sex, texting “       Redacted

             ” Ex. 14 at 203421.

           36.     Hallman responded: “So let’s do just that H😈,” “[Caldwell] & I say

    Puuuuuurrrrfect🐱,”and “💋 💋.” Ex. 14 at 203421.

           3.      Hallman’s second encounter with Rubin (and Caldwell) on September 24,
                   2016

           37.     On September 24, 2016, Hallman and Caldwell met Rubin in New York, meeting

    for dinner and then engaging in a BDSM sexual encounter in the Apartment. See Ex. 14 at

    203417-18.

                                                     6
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 7 of 32 PageID #: 8444



           38.     Before leaving the Apartment, Hallman left a note for Rubin in the Apartment,

    which stated: “H. you are one sexy, crazy lover! HaHa! And i can’t get enough. [heart

    [Hallman] xoxo.” Ex. 23.

           39.     Before leaving the Apartment, Caldwell left a note for Rubin in the Apartment,

    which stated: “Thanks for everything. We love you [heart] [Caldwell] [heart].” Ex. 24.

           40.     The next day, in response to a text from Rubin, Hallman wrote: “It was an

    emotional roller coaster of Fun!!!! I love getting wild n crazy with u.” Ex. 14 at 203417-18.

           41.     Hallman also offered to find additional women with whom she and Rubin could

    engage in further BDSM encounters, noting “Yes I know a lot of girls . . . The types of girls u

    like too baby 🔥.” Ex. 14 at 203417-18.

    D.     Lawson’s Second Encounter with Rubin on December 21, 2016

           42.     Before Lawson met with Rubin again in December 2016, Lawson had already

    engaged in a BDSM sexual encounter with Rubin. Exs. 17; 2, Lawson Dep. at 79:4-12, 86:13-

    18, 89:9-90:10; 14 at 203530.

           43.     Before Lawson met with Rubin again in December 2016, Lawson had texted

    Rubin the same day as her first BDSM encounter with Rubin that she had a “great time” and “so

    much pain” was “fun fun fun.” Ex. 14 at 203530.

           44.     Before Lawson met with Rubin again in December 2016, Lawson texted Powers

    that she “was hoping [Rubin] liked [her]” and “would do it again.” Ex. 15 at 2-3.

           45.     Before Lawson met with Rubin again in December 2016, she attempted to set up

    her close friend,   Redacted     , with Rubin. Ex. 15 at 3.

           46.     Before Lawson met with Rubin again in December 2016, she texted Powers about

    Caldwell’s and Hallman’s positive BDSM experiences with Rubin. Ex. 15 at 3.


                                                    7
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 8 of 32 PageID #: 8445



           47.      Before Lawson met with Rubin again in December 2016, she expected to receive

    $5,000 for her second visit. Ex. 2, Lawson Dep. at 137:6-23.

           48.      Before Lawson met with Rubin again in December 2016, Hallman sent Rubin a

    text message that stated: “[Lawson] can’t wait to see you again, she’s excited & ready to get

                 . . . [Lawson] is fun as u know babes.” Ex. 14 at 203391.

           49.      Lawson does not recall ever asking Rubin to stop what he was doing during the

    December encounter. See Ex. 2, Lawson Dep. at 142:4-9, 166:17-169:23.

           50.      Immediately after the December encounter, Lawson texted Powers, “Hey, just

                                                                Ex. 15, and Powers sent $5,000 to

    Lawson, Exs. 26 at 3; 2, Lawson Dep. at 339:6-12.3

           51.      Later the same day, Hallman texted Rubin to say, “Well that went good I heard

    😈.” Ex. 14 at 203391.

    E.     Neither Hallman Nor Lawson Suffered Harm from Their Encounters with Rubin

           1.       Hallman

           52.      Hallman’s doctor, Dr.          , maintains medical records listing when Hallman

    had an in-person or telephonic consultation with him, and they show that the first communication

    that Hallman had with Dr.           following her August 22, 2016, encounter with Rubin was a

    phone call on November 12, 2016. See Ex. 27 at 6, 12.




    3
           The parties have entered a Stipulation regarding certain payments that were made by Defendants
           to Plaintiffs (“Payment Stipulation”). The dates of the payments, the amounts, and the form of
           the payments (wire, PayPal, cash or Venmo) are listed in the Stipulation. Ex. 26 ¶5. Unless
           specified otherwise, all payments from defendants to plaintiffs referenced in this Rule 56.1
           Statement and in the accompanying Memorandum of Law in Support of Defendant Howard
           Rubin’s Motion for Summary Judgment were included within the Payment Stipulation.


                                                      8
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 9 of 32 PageID #: 8446



           53.      Hallman did not have an in-person visit with                until February 8, 2017,

    and the visit was not for any physical injuries. Ex. 27 at 6.

           54.      Hallman discussed her anxiety with                 on November 12, 2016 and

    February 8, 2017, and he diagnosed Hallman with                                   “

                 ” at least six months before her first encounter with Rubin. Exs. 27 at 6, 14; 1,

    Hallman Dep. at 309:11-311:21.

           55.                     records concerning Hallman do not refer to depression. See

    generally Ex. 27.

           56.      Hallman began seeing a psychologist,                  , in December 2017, pursuant

    to a New York City Criminal Court order, which was issued in the case arising out of the fight

    alleged in Paragraphs 436 and 437 of the SAC. See Ex. 1, Hallman Dep. at 313:6-12.

                diagnosed Hallman as having                            Redacted

             See generally Ex. 28.

           57.                       diagnoses were not based on any issues related to Rubin, but

    instead related to “personal things,” specifically a pending criminal case against her, family

    problems, and the death of her father. Ex. 1, Hallman Dep. at 314:3-315:3.

           58.      Hallman attributes her depression, low self-esteem, and trust issues to her family

    problems and long history of bad relationships. See, e.g., Ex. 29 at 198809, 198827-28, 199049-

    52.

           2.       Lawson

           59.      Lawson did not see a doctor for any of her alleged physical injuries resulting from

    her encounters with Rubin. Ex. 2, Lawson Dep. at 187:3-5, 189:6-22.

           60.      The only opinion Lawson obtained relating to her purported “capsulated” breast

    was from a beautician who gave Lawson a facial. Ex. 2, Lawson Dep. at 187:3-24.
                                                      9
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 10 of 32 PageID #:
                                   8447


           61.     Photographs of Lawson following her encounters with Rubin show no bruising.

  Exs. 8-11, 30.

           62.     Lawson’s texts following her encounters with Rubin do not discuss or reflect that

  she suffered any trauma from her encounters with Rubin. See Exs. 15, 25, 14 at 203530.

           63.     Lawson posted on social media about an important modeling event in which she

  took part only a few weeks after her second encounter with Rubin. Exs. 31-32.

           64.     Lawson took a vacation with her boyfriend a few weeks after her second

  encounter with Rubin. Ex. 2, Lawson Dep. at 197:5-12.

           65.     Lawson’s Doctor,                     , maintains medical records that show Lawson

  did not see             until June 2017. See Ex. 34 at 20.

           66.                did not diagnose Lawson for insomnia, anxiety or PTSD. See Ex. 34

  at 20.

           67.     Lawson complained to              in June 2017, of          Redacted

           , which she attributed to family problems, relationship problems, the death of her mother

  and other family members, and various obligations and responsibilities. Ex. 34 at 9-20.

           68.     Lawson also communicated to Hallman that her anxiety and difficulty sleeping

  were attributable to these personal issues. See, e.g., Exs. 35, 29 at 198778, 199087-88.

           69.     Lawson took Redacted (a medication for depression and anxiety) when she was 15

  years old (Lawson was 34 when she met Rubin) and                      Redacted             . Exs. 34

  at 20; 15 at 1. (Lawson’s birthday is         1982).

           70.     Lawson first complained to              about stress related to her “case in NY,”

  and “re-living issues at times from ’16,” in March 2018 – a month after Defendants’ discovery

  requests for medical records. See Exs. 36 at 9-10; 34 at 8-9.



                                                   10
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 11 of 32 PageID #:
                                   8448


  F.    Hallman and Lawson Recruit Others to Meet with Rubin

        1.      Lawson recruits her friend,        Redacted

        71.     On August 24, 2016, two days after her first BDSM encounter with Rubin,

  Lawson texted Powers to arrange for one of Lawson’s “best friends,”       Redacted     , to

  engage in a BDSM encounter with Rubin. Ex. 15 at 3.

        72.     Lawson sent Powers a screenshot of Redacted Instagram page, and described Redacted

  as the girlfriend she “had told howie about.” Ex. 15 at 3.

        73.     Powers asked Lawson, “Do you think she would be cool with everything that goes

  down,” and Lawson responded, “[yes] for sure already spoke to her,” adding that Redacted “has a

  wild side lol.” Ex. 15 at 3.

        2.      Hallman recruits numerous women

        74.     From September 2016 through August 2017, Hallman sought to introduce at least

  16 women to Rubin, several of whom he met. See Ex. 14 at 203366-425.

        75.     Hallman received a $2,000 “finder’s fee” when Rubin had an encounter with one

  woman. Ex. 14 at 203396.

        76.     On August 7, 2017, when Hallman described a woman whom she recommended

  to Rubin, Rubin asked “She knows what’s going to happen to her??” and said “But let her know

  she’s going to be beaten and bruised!” Ex. 14 at 203363-64.

        77.     Hallman told Rubin “she’s kinda nervous” and “she’s been in an abusive

  relationship before and she’s scared to do it alone lol.” Ex. 14 at 203363-64.

        78.     Rubin responded “I like to be physically, verbally, and mentally abusive, so I

  don’t think this is the right thing for her!” and refused to meet with the woman. Ex. 14 at

  203363-64.



                                                 11
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 12 of 32 PageID #:
                                   8449


         79.       On May 29, 2017, Hallman sent Rubin photographs of              Redacted      , another

  friend of hers. Ex. 14 at 203371.

         80.       Rubin was interested in meeting her, and asked Hallman if “        Redacted

                 ” Ex. 14 at 203371.

         81.       Rubin instructed Hallman to “Explain everything in detail!!!” Ex. 14 at 203370.

         82.       Hallman responded, “I will explain it all 500%.” Ex. 14 at 203370.

         83.       Hallman also texted Redacted to describe what the encounter would entail,

  explaining that “It’s kinda crazy stuff, very much         Redacted       ,” “       Redacted        ,”

  “u have to sign an nda,” “I’ve done it a bunch of times,” and “so has [Lawson].” Ex. 29 at

  199489-90.

         84.       When Redacted expressed nervousness, Hallman stated, “You got nothing to worry

  about lol he’s a little nothing size guy lol,” “to be honest I think it’s hot af [as fuck] and sexy,”

  “it gives me ideas for    Redacted    lol.” Ex. 29 at 199485.

         85.       Rubin and Redacted engaged in consensual BDSM encounters, and Hallman was

  paid $2,000 for recruiting Redacted. See Ex. 14 at 203370.

  G.     Hallman’s and Lawson’s Continued Efforts to See Rubin Again

         86.       On December 27, 2016, Hallman sent Rubin photos of her wearing Redacted

                                                   . Ex. 14 at 203387.

         87.       On December 30, 2016, Hallman sent Rubin a nude photo of herself with

  Caldwell. Ex. 14 at 203386.

         88.       On January 18, 2017, Hallman sent Rubin a series of photos of four nude women

  on a staircase, including both herself and Lawson, with Hallman displaying              Redacted

               . Ex. 14 at 203384-85.



                                                   12
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 13 of 32 PageID #:
                                   8450


         89.      On January 18, 2016, Hallman sent a further series of scantily clad photos of

  herself to Rubin. Ex. 14 at 203382-84.

         90.      Hallman sent nude and nearly-nude photos of herself to Rubin on January 12,

  2017, January 24, 2017, and January 29, 2017. Ex. 14 at 203381-82.

         91.      Near the end of March 2017, Hallman sought to see Rubin while he was in

  Miami. Ex. 14 at 203379.

         92.      Rubin told Hallman that he was with friends, and asked if Hallman would like to

  “at least have drinks,” and if she could bring friends. Ex. 14 at 203379.

         93.      Hallman agreed and sent Rubin numerous scantily clad photos of the friends she

  intended to bring. Ex. 14 at 203377-78.

         94.      The group then met, had drinks, and parted without any sexual activity occurring.

  Ex. 1, Hallman Dep. at 285:12-21, 287:5-288:2.

         95.      Hallman texted Rubin the following day “Thank you for having us H.” Ex. 14 at

  203376.

         96.      On April 12, 2017, Rubin sent Hallman a photograph of a woman        Redacted

                       . Ex. 14 at 203374.

         97.      Hallman responded, “Is that we are are gonna do to [Caldwell].?” Ex. 14 at

  203374.

         98.      On April 21, 2017, Hallman sent additional nude photos of herself to Rubin. Ex.

  14 at 203373.

         99.      On May 27, 2017, Hallman texted Rubin, asking if he would co-sign a lease for

  an apartment. Ex. 14 at 203371-72.




                                                  13
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 14 of 32 PageID #:
                                   8451


            100.   When Rubin responded “Babe, I can’t really co-sign,” Hallman asked if he could

  “at least put the place in [Rubin’s] name or [Powers’s] name.” Ex. 14 at 203371.

            101.   On July 18, 2017, Hallman texted Rubin to tell him that she and Lawson were in

  New York, and over the next few days, the two tried to arrange another BDSM encounter with

  Rubin. Ex. 14 at 203368-69, 201890-91.

            102.   Rubin noted that “                          Redacted                        ,” and

  asked “                 Redacted                ” Ex. 14 at 203368-69, 201890-91.

            103.   Hallman responded, “         Redacted        ” and             Redacted

                                            . Exs. 14 at 203368-69, 201890-91.

            104.   When Rubin asked Hallman to send him photos of Lawson, Lawson immediately

  texted Hallman sexually explicit photos and videos of herself to send to Rubin to encourage him

  to meet with them. Ex. 37.

            105.   Rubin asked Hallman to send him photos of Lawson on July 21, 2017, at 6:36:47

  p.m. Ex. 37.

            106.   At 6:37:57 p.m., Lawson texted a photo to Hallman, and at 6:39:17 p.m., Lawson

  texted a video to Hallman, and Hallman sent the picture and video to Rubin at 6:40:51 p.m. and

  6:40:15 p.m., respectively. Exs. 37, 33-A–D; Decl. ¶37.

            107.   On August 3, 2017, Lawson texted Hallman to schedule “Redacted” for their

  upcoming trip to New York, saying: “Well I gotta see my one Redacted on the 10[th] early I could

  always[s] fly to NYC if that   Redacted   wanted to      Redacted     [] Or if howie wants to Redacted

  lol,” to which Hallman responded: Yes yes do that [] Yesssssiii please.” Ex. 38.




                                                    14
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 15 of 32 PageID #:
                                   8452


  II.    MOIRA HATHAWAY

  A.     Hathaway’s Introduction to Rubin

         108.   Hathaway was introduced to Rubin in 2009 or 2010 by              Redacted

  whom Rubin paid to introduce him to women for consensual BDSM sex. Exs. 22, Rubin Dep. at

  137:4-21, 198:16-199:8; see 39, Hathaway Dep. at 61:16-62:22, 64:14-19.

         109.   Redacted
                           contacted Hathaway through a message on the website              , and

  Hathaway agreed to meet with Rubin “because [she] wanted to.” Ex. 39, Hathaway Dep. at

  61:16-62:22, 65:25-66:1.

         110.   Hathaway traveled from Chicago and met Rubin at a New York restaurant, where

  they “had a great time.” Ex. 39, Hathaway Dep. at 71:24-72:3.

         111.   After the restaurant, Rubin and Hathaway went to a hotel where they had a bottle

  of wine and consensual sex. Ex. 39, Hathaway Dep. at 2:9-13, 76:16-77:3, 77:23-78:2.

         112.   Hathaway and Rubin “had a great time and [] agreed [they] wanted to see each

  other again.” Ex. 39, Hathaway Dep. at 76:22-77:3.

         113.   The next morning, Rubin came back to the hotel to engage in a sexual “role-play

  type scene” in which he pretended to break in to Hathaway’s room and tie her up while she was

  sleeping. Ex. 39, Hathaway Dep. at 78:6-79:10.

         114.   Hathaway consented to Rubin binding her, and again engaged in consensual

  sexual intercourse during their role play. Ex. 39, Hathaway Dep. at 79:9-20.

         115.   Prior to Hathaway’s flight home, Rubin paid her $5,000 in cash. Ex. 39,

  Hathaway Dep. at 79:21-80:21.

  B.     Hathaway’s Ongoing Relationship with Rubin

         116.   After returning to Chicago, Hathaway remained in communication with Rubin,

  and they carried on a seven-year consensual sexual relationship that involved bondage and rough

                                                   15
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 16 of 32 PageID #:
                                   8453


  sex, for which Hathaway was generally paid. Ex. 39, Hathaway Dep. at 81:9-19, 85:8-87:18,

  89:20-90:20.

         117.     Hathaway signed the Release on January 21, 2015. Exs. 39, Hathaway Dep. at

  101:5-12; 40.

         118.     Hathaway associated the document with a similar document from the movie Fifty

  Shades of Grey, and her signing indicated her agreement to continue participating in

  sadomasochistic sex with Rubin, which she understood involved such things as restraints,

  whipping, and rough sex. Ex. 39, Hathaway Dep. at 92:14-100:15, 94:9-24, 99:9-100:3.

         119.     Hathaway “had agreed to get paid by Mr. Rubin to engage in sadomasochistic

  activity with him,” and did so voluntarily. Ex. 39, Hathaway Dep. at 100:16-24, 129:3-130:19,

  138:21-139:13.

         120.     Hathaway last saw Rubin in 2017, but she does not recall the encounter other than

  she and Rubin “didn’t end like on a good term,” and “just did not get along,” although she does

  not recall why they did not get along. Ex. 39, Hathaway Dep. at 148:6-12, 148:13-23.

         121.     From the day Hathaway signed the Release in 2015 to the last time she saw Rubin

  in the summer of 2017, Hathaway traveled to New York to engage in BDSM sex with Rubin for

  money at least eleven times. Ex. 26 at 2-3.

         122.     On September 26, 2017, Hathaway texted Rubin: “Hey sexy! Im in town

  tomorrow am to sat am if your around, would love to see you 😘 I’m coming for my gfs bday . . .

                  Redacted              .” Ex. 41.

         123.     On October 4, 2017, Hathaway texted Rubin again, saying that she would “Redacted

                                                     . It’s been too long. ( . ) ( . )   Redacted


          🙌😍.” Ex. 41.


                                                  16
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 17 of 32 PageID #:
                                   8454


  C.     Hathaway Suffered No Harm from Her Encounters with Rubin

         124.    Hathaway produced no medical records in discovery. Decl. ¶118.

         125.    Although, through counsel, Hathaway indicated that she had been treated by a

                                . In response to a subpoena,              averred that he has no

  medical records related to Hathaway. Ex. 42 ¶¶4-5.

         126.    Hathaway never sought medical treatment related to her encounters with Mr.

  Rubin, except that she claims that, “for like a month period of time, [her] doctor prescribed [her]

         because [she] couldn’t sleep, but that was it.” Ex. 39, Hathaway Dep. at 149:19-25.

         127.    Hathaway does not remember when this claimed                 prescription occurred.

  Ex. 39, Hathaway Dep. at 150:2-11, 151:14-19.

         128.    Neither Hathaway nor her lawyers produced any photograph of a

  prescription that Hathaway claims she sent her lawyers. Decl. ¶119; Ex. 39, Hathaway Dep. at

  150:2-8.

  III.   MACEY SPEIGHT

  A.     Speight’s Introduction to Rubin

         129.    Speight was introduced to Rubin by a friend, Redacted, who said Rubin was interested

  in flying beautiful women to New York in order to engage in rough sex in exchange for money.

  Ex. 43, Speight Dep. at 37:2-13, 37:14-40:23.

         130.    Speight told Redacted that she was familiar with BDSM sex, knew what to expect,

  and was excited to meet Rubin. Ex. 13, Redacted Dep. at 83:15-84:4.

         131.    Redacted
                            told Speight that she would have to sign the Release if she wanted a

  relationship with Rubin. Ex. 13, Redacted Dep. at 87:7-14.

         132.    Speight knew that she would be paid $5,000 for engaging in rough sex with

  Rubin. Ex. 43, Speight Dep. at 40:24-41:20.

                                                      17
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 18 of 32 PageID #:
                                   8455


  B.     Speight’s Relationship with Rubin

         133.    Speight first traveled to New York to visit Rubin on October 12, 2015. Ex. 43,

  Speight Dep. at 49:3-16.

         134.    Speight traveled to see Rubin voluntarily and was not forced or tricked into doing

  so. Ex. 43, Speight Dep. at 74:24-75:7.

         135.    Speight met with Powers at the Apartment and signed the Release; Rubin was not

  present. Exs. 19, Powers Dep. at 116:22-117:4, 119:20-24; see 44.

         136.    Speight spent approximately ten to fifteen minutes going through the Release,

  signed it, and asked no questions about it. Ex. 19, Powers Dep. at 123:21-124:2, 252:5-24.

         137.    Speight was not forced to sign the Release. Ex. 43, Speight Dep. at 287:10-11.

         138.    Speight would have been provided additional time to review the Release if she

  had asked. Ex. 43, Speight Dep. at 287:19-288:7.

         139.    By signing the Release, Speight attested that she was signing it of her own free

  will, she wanted to engage in the described activities in exchange for a fee, she had voluntarily

  agreed to participate in sexual activity with Rubin, and the sexual activity in question could be

  “dangerous” and “could hurt me.” Ex. 43, Speight Dep. at 58:16-63:23.

         140.    After signing the Release, Speight had sex with Rubin, and was paid $1,000. Id.

  at 73:2-22; Ex. 22, Rubin Dep. at 220:12-17.

         141.    Speight later texted Powers that “[Speight] had a great experience.” Ex. 45.

  C.     Speight’s Continuing Encounters with Rubin

         142.    On November 10, 2015, Speight texted Powers, “I just confirmed that I am seeing

  Howie Friday.” Ex. 45. The Friday following November 10, 2015, was November 13, 2015.




                                                  18
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 19 of 32 PageID #:
                                   8456


         143.    Speight knew that she was going to engage in rough sex with Rubin in exchange

  for money. She was not forced or tricked into coming, but came because she wanted to be paid.

  Ex. 43, Speight Dep. at 81:9-82:17.

         144.    Speight and Rubin engaged in BDSM sex on November 13, 2015, for which

  Speight was paid $5,000. Ex. 43, Speight Dep. at 85:11-15, 86:4-18.

         145.    Speight had no complaints about the encounter. Ex. 43, Speight Dep. at 86:19-22.

         146.    After the encounter, Speight texted Powers to say “everything was amazing” and

  “I’m so glad [Rubin] had a great time! I did too! He is awesome.” Ex. 46.

         147.    Speight visited Rubin again on January 5, 2016, with the intention of having sex

  with Rubin for money, she was not forced or deceived into doing so, and she received $5,000.

  Ex. 43, Speight Dep. at 88:15-22, 89:25-90:10, 91:4-16.

         148.    After this encounter, Speight texted Powers: “we had an awesome time!! ” and

  “it was amazing!” Ex. 47.

         149.    Speight continued to visit Rubin to engage in consensual BDSM sex in exchange

  for money on January 27, 2016, April 25, 2016, June 28, 2016, August 4, 2016, September 27,

  2016, November 21, 2016, January 30, 2017, May 24, 2017, and July 25, 2017 – for a total of 12

  encounters over a 22-month period – and was paid for each encounter. See Ex. 26 at 2-3; 48-79.

         150.    Speight has no recollection of any of these encounters. Ex. 43, Speight Dep. at

  97:8-100:15, 103:11-21, 131:25-13, 131:25-136:17, 141:2-146:25, 148:25-154:18, 156:6-161:13,

  166:6-174:4, 174:18-180:8, 181:25-186:21, 196:19-15, 200:20-209:21.

         151.    Speight made plans to see Rubin on two other occasions, but either missed her

  flight or otherwise did not make the trip. See Exs. 80-81.




                                                  19
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 20 of 32 PageID #:
                                   8457


         152.    Occasionally, Speight saw Rubin without engaging in sex acts. See, e.g., Exs. 43,

  Speight Dep. at 143:17-22; 78.

  D.     Speight’s Conduct after Her Last Physical Encounter with Rubin

         153.    After Rubin and Speight’s final encounter on July 25, 2017, the next morning,

  Speight again texted Rubin to say “On plane see you next time,” and Rubin asked “How ru

  feeling?,” to which Speight replied “I’m feeling good : ).” Ex. 78 at 436-37.

         154.    On August 12, 2017, Speight texted Rubin: “I want to play         Redacted    … I so

  love when we do that… I want to be               Redacted            .” Ex. 78 at 437.

         155.     Speight then proceeded to describe an explicit pornographic fantasy to Rubin:

  “                                           Redacted




           ” Ex. 78 at 437.

         156.    On August 21, 2017, Speight texted: “Howie you want to           Redacted    ,” and

  reassured Rubin that she could be bruised despite upcoming plastic surgery to enhance her

  buttocks. Ex. 82 at 438.

         157.    On August 29, 2017, Speight texted Rubin: “                 Redacted

                                                  ” Ex. 82 at 443.

         158.    That same day, Speight booked a plane ticket to visit Rubin. Ex. 83 at 443.

         159.    Rubin was ultimately unable to see Speight and reimbursed her for the cost of the

  ticket. Exs. 82 at 444, 83.



                                                 20
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 21 of 32 PageID #:
                                   8458


            160.   On September 21, 2017, Speight texted Rubin, asking him to buy her a car for her

  birthday and saying “Howie I know your full of suprises 😊 your like a gaurdian angel/genie 😘

  hehe.” Ex. 84 at 444.

            161.   The next day, Speight asked Rubin to pay for her to travel to Los Angeles for her

  birthday. Ex. 84 at 444.

            162.   Rubin stated that he would not buy her a car or pay for her trip. Ex. 84 at 444.

            163.   On October 13, 2017, Speight texted Rubin an extremely explicit video of her

             Redacted           . Exs. 84 at 450; 84-A.

            164.   On November 11, 2017, Speight texted Powers to say: “Jenn what is going on?

  I’m so worried about everyone” and offered to testify on Rubin’s behalf that all of her encounters

  with Rubin were consensual (“If y’all need me to do anything to help like testify that we agreed

  to everything happening I will.”) Ex. 85 at 1-2.

            165.   Speight also asked, “Is all this going to stop Howie from seeing us?” Ex. 85 at 2.

            166.   On February 21, 2018, the day after Speight filed suit, she texted Rubin a photo of

  herself                      Redacted                   , and said “Howie!!!,” “I’m yours lol,” and

  “                 Redacted                 ” Ex. 86 at 451; Dkt. 66.

  E.        Speight Suffered No Harm from Her Encounters with Rubin

            167.   Speight has not produced any medical records of hospitalization, nor has she

  identified any hospital where Rubin could seek such records. Decl. ¶120.

            168.   Speight cannot recall any encounter with Rubin in which any injuries occurred.

  Ex. 43, Speight Dep. at 72:19-21, 73:21-24, 88:3-5, 94:9-11, 104:14-21, 105:5-8, 126:10-18,

  143:23-144:7, 148:18-22, 154:4-7, 161:6-8. 174:11-14, 179:22-25, 186:14-21.




                                                    21
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 22 of 32 PageID #:
                                   8459


         169.    Speight produced no medical records from the two doctors she claims treated her,

                          and                  . Ex. 43, Speight Dep. at 190:2-5; Decl. ¶121.

         170.    Medical records Rubin received from               , Speight’s plastic surgeon, show

  that Speight received                      in 2011 and January 2015 – before she ever met

  Rubin, and contain no treatment to her breasts during or after her relationship with Rubin. Ex.

  87 at 33-39, 49-57.

         171.    The only facial injury of Speight’s noted in              records show that in

  February 2018 – many months after her final encounter with Rubin – Speight had a “spider bite”

  that was diagnosed as a staph infection and cleared up with an antibiotic prescription. Ex. 87 at

  6, 22; 43, Speight Dep. at 191:3-15.

         172.    Speight produced no medical records reflecting any psychological or psychiatric

  treatment. Decl. ¶122.

         173.    The only psychological or psychiatric care Speight claims she received consists of

  a single phone call with a woman named           ; Speight does not know              last name or

  if        is a psychologist or psychiatrist. Ex. 43, Speight Dep. at 191:25-192:11.

  IV.    ROSEMARIE PETERSON

  A.     Peterson’s Introduction to Rubin

         174.    Peterson was introduced to Rubin by    Redacted    in 2011. Exs. 22, Rubin Dep. at

  146:16-18, 203:20-21; 88.

         175.    On September 21, 2011, Peterson emailed Rubin to say “Redacted asked me to email

  you regarding fridays appt ;)                 Redacted                  . . looking forward to

  meeting you xoxoxo.” Ex. 88.

         176.    Rubin emailed in response, stating what their appointment would entail:    Redacted




                                                  22
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 23 of 32 PageID #:
                                   8460


                                                Redacted




                             Ex. 89.

            177.   Rubin told Peterson that “it would be 5k and i’ll take care of Redacted commission.”

  Ex. 89.

            178.   In response, Peterson wrote “im so game!! Ilove being dominated im a scorpio at

  heart ;) call me when you can xoxoox.” Ex. 90, Peterson Dep. at 89:8-18; 91.

            179.   Further email exchanges included Peterson saying that she was “super excited.”

  Ex. 92.

            180.   On September 23, 2011, Peterson met Rubin in a hotel room, with other women

  present. Ex. 90, Peterson Dep. at 102:8-103:11.

            181.   Peterson and Rubin engaged in preliminary sexual acts, including spanking, but

  Peterson left before having intercourse. Exs. 90, Peterson Dep. at 111:12-112:9; 22, Rubin Dep.

  at 211:24-212:2.

            182.   Peterson did not have sex with Rubin, she was not injured, and she was free to –

  and did – leave when she chose to do so. Ex. 90, Peterson Dep. at 114:17-115:11.

  B.        Peterson Solicits Further Encounters with Rubin

            183.   Peterson and Rubin had no further communication until an August 4, 2013, email

  from Peterson in which she asked to see Rubin because she “would really like to try it again.”

  Ex. 93 at 56059.

            184.   Peterson also asked if she could bring her “best friend” who she said was “Redacted

                                           .” Ex. 93 at 56059.
                                                     23
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 24 of 32 PageID #:
                                   8461


         185.    Peterson had left early on her prior visit “because [she] ran out of pain killers and

  was afraid [she] wouldn’t be able to go through with the evening,” but stated, “      Redacted

                                                                                              I would

  love to do It again this time with you.” Ex. 93 at 56059.

         186.    In response, Rubin again explained what the encounter would entail:        Redacted




                                                                       Ex. 93 at 56058.

         187.    Rubin expressed skepticism that Peterson would be interested, explaining that

  while some women love and are sexually aroused by BDSM sex, “I’m guessing its probably too

  intense for you” and “I’m just guessing its still not ur thing.” Ex. 93 at 56058.

         188.    Rubin and Peterson’s correspondence concluded without Rubin and Peterson

  agreeing to meet. Ex. 90, Peterson Dep. at 145:11-24.

         189.    Ten months later, on May 15, 2014, Peterson emailed Rubin wishing him happy

  birthday, signing the email with “hugs and kisses,” and they exchanged email pleasantries. Ex.

  90, Peterson Dep. at 153:18-154:2; 94.

         190.    On June 3, 2014, Rubin initiated a text conversation with Peterson. Ex. 95 at 423.

         191.    Peterson responded by asking about Rubin’s birthday and immediately soliciting

  Rubin to engage in BDSM sex. Ex. 95 at 423.

         192.    Peterson said, “I’m willing to be submissive,” and asked that Rubin “please re

  consider [her] .” Ex. 95 at 423.




                                                   24
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 25 of 32 PageID #:
                                   8462


         193.    Rubin expressed reluctance about meeting Peterson, explaining that his

  encounters with others had “gotten very rough” since they last met, and sending Peterson photos

  illustrating what an encounter with him would entail. Ex. 95 at 423-24.

         194.    Rubin also said: “                               Redacted

                   ,” Ex. 95 at 424, and “It’s really painful, but lots of girls enjoy that,” Ex. 95 at

  425.

         195.    Peterson repeatedly reassured Rubin that she was willing and able to engage in

  the BDSM that Rubin described, noting that “Pain can be fun.” Ex. 95 at 423-25.

         196.    Peterson texted Rubin: “Ill do whatever it takes,” “I need it badly,” “I really

  wanna do this,” “Please I’m begging u,” and “Lets do it seriously.” Ex. 95 at 424-25.

         197.    Rubin agreed to meet Peterson. Ex. 95 at 426-27.

  C.     Peterson’s Encounters with Rubin in 2014

         198.    On June 5, 2014, Peterson engaged in a sexual encounter with Rubin and another

  woman,        Redacted     . Ex. 90, Peterson Dep. at 192:13-193:15.

         199.    Peterson has no particular recollection of this encounter, but was not injured

  during it. Ex. 90, Peterson Dep. at 190:25-193:4, 211:18-212:18.

         200.    The same day as the encounter, Peterson texted Rubin, “Thank you Howie !! I

  had a good time . . . I love [Redacted] to pieces we must do it again :).” Ex. 95 at 429.

         201.    The next afternoon, Peterson texted Rubin, “I feel great.” Ex. 95 at 429.

         202.    Peterson became friends with Redacted after this encounter, and corresponded with

  her to enlist her help in convincing Rubin to engage in BDSM sex with her more frequently.

  Exs. 90, Peterson Dep. at 193:13-15; 96.




                                                    25
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 26 of 32 PageID #:
                                   8463


         203.    Peterson, Rubin, and Redacted had a conversation before their encounter in which

  Rubin explained that “It was going to be … like Fifty Shades of Grey. It was like, like hitting,

  paddling and stuff like that,” and Peterson consented. Ex. 97, Redacted Dep. at 41:24-44:5.

         204.    On June 16, 2014, Peterson texted Rubin “please if u are looking to get together

  let me know                     Redacted                    ” Ex. 95 at 430.

         205.    Rubin expressed reservations because he did not believe Peterson enjoyed BDSM

  sex. Ex. 95 at 430.

         206.    Peterson begged to see Rubin, texting “please reconsider me,” “I would do

  anything,” “                        Redacted                        ,” and “Ill scream kick yell

  whatever it doesn’t matter I know it’s really intense but I can handle it.” Ex. 95 at 430.

         207.    On June 25, 2014, Peterson texted Rubin again asking Rubin to see her, saying

  “ill do whatever.” Ex. 95 at 432.

         208.    On June 30, 2014, Rubin, Peterson, and Redacted, engaged in a consensual BDSM

  sexual encounter. Ex. 90, Peterson Dep. at 224:2-15, 225:8-226:10; 95 at 433-34.

         209.    After leaving, Peterson texted Rubin, “I’m happy you enjoyed it n I had fun

  too!!,” “I’m so happy !” and “I love u guys u guys are a lot of fun.” Ex. 95 at 434.

         210.    Peterson was not injured during this encounter. Ex. 90, Peterson Dep. at 224:10-

  18.

         211.    On September 25, 2014, Peterson signed the Release. Exs. 90, Peterson Dep. at

  234:20-236:17; 98.

         212.    During October 2014, Rubin visited a strip club with Peterson, Redacted, and other

  women. Ex. 22, Rubin Dep. at 209:5-15.




                                                  26
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 27 of 32 PageID #:
                                   8464


         213.    Redacted   and at least one of the other women were Peterson’s friends. Ex. 90,

  Peterson Dep. at 252:16-253:5.

         214.    Peterson does not recall having sex with Rubin during this encounter, but recalls

  “[Rubin] put his hands on [her] . . . in a way that was not to [her] liking, and it was rather

  aggressive.” Ex. 90, Peterson Dep. at 255:7-9, 23-25.

         215.    Even though Peterson’s two friends were only “several feet” away, Ex. 90,

  Peterson Dep. at 256:15-20, she did not ask them for help or to have Rubin stop at any time

  during the encounter, Ex. 90, Peterson Dep. at 258:19-21.

         216.    On November 5, 2014, Peterson emailed Rubin to tell him it was                    , to

  “thank [Rubin] again for the other day,” and to apologize for not being in touch because she was

  in the hospital for “a procedure.” Ex. 99.

         217.    Rubin responded by                                   , wishing her well on her

  procedure, and telling her that the “day at the strip club was actually the most wild time I think

  I’ve ever had!” Ex. 99.

  D.     Peterson’s Ongoing Relationship with Rubin after Her Last Encounter

         218.    In May 2015, Peterson texted Rubin, asking to discuss an unspecified issue,

  saying “I adore you I think very highly of you.” Ex. 100.

         219.    In July 2015, Peterson texted Rubin to say

            , and sent him photos of the injuries she had suffered. Ex. 101 at 521-25.

         220.    In July 2015, Peterson pleaded for another sexual encounter with Rubin: “Please

  I’m begging u,” “Please h please see me [] Im begging you please,” “Please h I really need to see

  you please,” and “                                     Redacted                                    .”

  Ex. 101 at 526-32.



                                                    27
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 28 of 32 PageID #:
                                   8465


         221.     Rubin did not agree to engage in a sexual encounter. Exs. 101 at 526-32; see 90,

  Peterson Dep. at 269:21-270:2.

         222.     In January 2016 and again in December of 2016, Rubin and Peterson had dinner,

  but did not engage in any sexual activity. Ex. 22, Rubin Dep. at 207:12-209:4.

         223.     On January 6, 2017, Peterson stated, “I really would like to see you   Redacted

                     as I know I absolutely can both from my previous relationship and in general,”

  “And could really use a nice time and I really think u would enjoy yourself a lot.” Ex. 96 at

  79994, 79996.

         224.     On June 8, 2017, Peterson texted Rubin, asking to see him because her father had

  recently “passed away” of a massive heart attack. Ex. 96 at 80036.

         225.     As of September 27, 2018, Peterson’s father was alive and Peterson was living

  with him. Ex. 90, Peterson Dep. at 23:6-13, 344:22-24.

         226.     On June 13, 2017, Peterson visited Rubin at the Apartment, the last time the two

  met. Exs. 90, Peterson Dep. at 281:25-282:9; 22, Rubin Dep. at 206:7-207:7.

         227.     Peterson was suffering from heroin addiction and no sexual activity occurred.

  Exs. 90, Peterson Dep. at 281:25-282:13 (at 282: no sexual activity occurred); 22, Rubin Dep. at

  206:7-25.

  E.     Peterson Suffered No Harm from Her Encounters with Rubin

         228.     Rubin never forced Peterson to take any drugs, nor did he supply Peterson with

  any drugs. Ex. 90, Peterson Dep. at 306:7-307:13.

         229.     Peterson’s                                 records indicate that Peterson’s

  addiction to drugs began well after Rubin’s 2011 encounter with Peterson and before their

  June 2014 BDSM encounter. See Exs. 102; see also 90, Peterson Dep. at 290:5-16, 308:25-

  309:18, 310:4-7.
                                                   28
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 29 of 32 PageID #:
                                   8466


         230.                                        records indicate that Peterson’s drug addiction

  began in 2013. Exs. 102; see 90, Peterson Dep. at 290:5-16, 308:25-309:18, 310:4-7.

         231.      Peterson’s                                 records indicate that, in April 2015,

  nearly six months after her last encounter with Rubin, Peterson received treatment for cellulitis, a

  bacterial skin infection, attributed to prior buttocks injections. Ex. 103 at 6.

         232.      Peterson’s                                 records indicate that her sole visit to a

  hospital for alleged damage to her Bio Gel implants was on April 21-22, 2015, for cellulitis

  attributed to prior buttocks injections, nearly six months after her last encounter with Rubin.

  Exs. 90, Peterson Dep. at 316:12-317:12; 103 at 6.

         233.      Regarding this visit, Peterson, experiencing pain for the prior five days, entered

  the hospital, was treated with anti-biotics, and left the hospital the same day experiencing no

  pain. Ex. 103 at 6, 15-16, 20.

  V.     LAUREN FULLER

  A.     Fuller’s Friend,          Redacted    , Tells Her about Rubin

         234.      Fuller was introduced to Rubin by       Redacted    , a mutual friend. Ex. 104,

  Fuller Dep. at 73:15-75:22, 96:5-8.

         235.      Redacted   had a preexisting BDSM sexual relationship with Rubin. Ex. 105,

  Redacted   Dep. at 23:5-12, 26:2-13.

         236.      Redacted   had previously referred Fuller to                 Redacted

                                    . See Exs. 105, Redacted Dep. 74:4-19; 106 at 560-564, 570-77.

         237.      Redacted   had told Fuller about the “dungeon” in Rubin’s Apartment (the

  “dungeon” was the room in which he kept sex toys and had sexual encounters), and about

  Redacted   and Rubin engaging in BDSM sex together. Ex. 105, Redacted Dep. at 75:16-76:19.



                                                      29
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 30 of 32 PageID #:
                                   8467


         238.    Fuller spoke with Redacted about Rubin, but has no recollection of the

  conversations other than that Redacted told her that Rubin could be “a little rough with people.”

  Ex. 104, Fuller Dep. at 73:15-75:22, 97:2-11.

         239.    Fuller understood Redactedy to mean Rubin might have been verbally or physically

  “rough.” Ex. 104, Fuller Dep. at 98:5-10.

  B.     Redacted   Solicits Fuller to Have an Encounter with Rubin

         240.    On March 6, 2016, Redacted texted Fuller to ask if she was “free Tuesday in

  NYC,” Fuller responded she was in Las Vegas, and Redacted said, “Darn I had a big                  . Kinda.
                                                                                              Redacted




  For 5.” Ex. 106 at 577.

         241.    Fuller offered to return to New York, where she lived, for the “         .” Ex. 104,
                                                                                   Redacted




  Fuller Dep. at 22:2-5; 106 at 577.

         242.    Redacted   said that she would “confirm” and arrange the flights “if he says yes.

  And it will be 5k. It’s a little different. This is the guy that has a dungeon.” Ex. 106 at 578.

         243.    That night, Fuller, who booked her own flight, flew to New York and went to the

  Apartment, where she met Redacted. Ex. 104, Fuller Dep. at 106:8-14.

         244.    The two women remained in the Apartment without anyone else present for a

  period during which they ate, drank alcohol, and used marijuana and cocaine. Ex. 104, Fuller

  Dep. at 107:10-110:4, 111:9-17, 115:12-16.

         245.    Rubin arrived later, and Fuller signed the Release. Exs. 104, Fuller Dep. at

  113:12-22; 107.

         246.    Rubin provided Fuller with safe words. Ex. 104, Fuller Dep. at 145:7-22.




                                                    30
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 31 of 32 PageID #:
                                   8468


  C.     Fuller Uses the Safe Word, and Rubin Stops Having Sex with Her

         247.     At some point, Rubin, Fuller, and Redacted began to engage in BDSM sexual

  activity, during the course of which Fuller      Redacted      . Ex. 104, Fuller Dep. at 134:14-

  137:21.

         248.     Fuller did not object to being bound or hit. Ex. 104, Fuller Dep. at 138:3-140:5.

         249.     Although Fuller was gagged at some point, she was able to make sounds even

  when gagged. Ex. 104, Fuller Dep. at 148:20-150:12.

         250.     When Fuller used the safe word Rubin stopped all sexual activity: “after using

  the safe word, [she] was unbound and [] was able to freely walk out.” Ex. 104, Fuller Dep. at

  150:17-151:10.

         251.     Fuller spent the night in the Apartment, even though she lived in New York City

  and could have gone home. Ex. 104, Fuller Dep. at 151:11-153:25, 156:12-21.

         252.     Fuller was upset with Rubin because she was “looking maybe to be consoled a

  little bit,” and Rubin did not “effectively” console her before he left. Ex. 104, Fuller Dep. at

  154:16-155:8.

         253.     Fuller did not seek police or medical attention after the encounter. Ex. 104, Fuller

  Dep. at 158:18-160:25, 162:9-16.

         254.     Rubin paid Fuller and Redacted for their encounter, with Fuller receiving $2,500.

  Exs. 26 at 2; 108.

         255.     Fuller later texted Redacted that she “felt bad” and “had bruises everywhere,” but

  when Redacted apologized about Fuller only getting paid $2,500, Fuller responded “I mean it

  happens Redacted don’t worry about it.” Ex. 106 at 579-80.




                                                   31
Case 1:17-cv-06404-BMC-SMG Document 245-2 Filed 02/21/19 Page 32 of 32 PageID #:
                                   8469


  D.     Fuller Suffered No Harm from Her Encounter with Rubin

         256.    Fuller does not recall whether she was injured at all in her encounter with Rubin.

  Ex. 104, Fuller Dep. at 157:18-20, 159:12-162:12.

         257.    Fuller never sought or received treatment for any of the alleged physical or

  emotional injuries purportedly caused by Rubin. Ex. 104, Fuller Dep. at 158:18-21, 159:5-7,

  166:17167:8.

         258.    Fuller did not produce any medical records or other evidence documenting the

  injuries or treatments alleged in the SAC. Decl. ¶123.

         259.    Fuller did not receive any medical treatment for the injuries she claims in the

  SAC. Decl. ¶123; Ex. 109 (“Fuller saw no doctor in relation to this case or the acts complained

  of against Defendant Rubin”).

         260.    Fuller texted at least eight different people, including her landlord, to talk about

  her claims in this case and the millions of dollars she expected to receive from it. See Ex. 110 at

  198465, 198471-76, 198488, 198501.

  Date: February 13, 2019                       DECHERT LLP
        New York, NY

                                                /s/ Edward A. McDonald____
                                                Edward A. McDonald
                                                Benjamin E. Rosenberg
                                                Michael J. Gilbert
                                                Benjamin M. Rose
                                                Dechert LLP
                                                1095 Avenue of the Americas
                                                New York, NY 10036
                                                Phone: (212) 698-3500
                                                Fax: (212) 698-3599

                                                Attorneys for Howard Rubin




                                                   32
